J-S32011-18

J-S32012-18

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: K.K.C., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: K.C., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 105 MDA 2018

              Appeal from the Decree Entered December 13, 2017
               In the Court of Common Pleas of Dauphin County
                    Orphans' Court at No(s): 120-AD-2017
                                             CP-22-DP-0000150-2015


    IN THE INTEREST OF: K.M.C., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: K.C., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 106 MDA 2018

              Appeal from the Decree Entered December 14, 2017
               In the Court of Common Pleas of Dauphin County
                    Orphans' Court at No(s): 121-AD-2017
                                             CP-22-DP-0000207-2015


BEFORE:      PANELLA, J., NICHOLS, J., and PLATT, J.

MEMORANDUM BY PANELLA, J.                                 FILED JULY 20, 2018




____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S32011-18

J-S32012-18



        In these consolidated appeals,1 K.C. (“Mother”) challenges the decrees

and orders from the Court of Common Pleas of Dauphin County entered on

December 13, 2017, and December 14, 2017,2 involuntarily terminating her

parental rights to her daughter, K.K.C., born in May 2008, and son, K.M.C.,

born in July 2015 (collectively, “the Children”), pursuant to 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8), and (b) of the Adoption Act, and changing the

Children’s permanency goal to adoption pursuant to 42 Pa.C.S.A. § 6351 of

the Juvenile Act. Mother’s court-appointed counsel has filed a petition for leave

to withdraw as counsel and a brief pursuant to Anders v. California, 386
U.S. 738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009). We grant counsel’s petition and affirm the orders and decrees.3

        The trial court set forth the factual and procedural background of this

matter as follows:

        On April 24, 2014, Dauphin County Social Services for Children
        and Youth (“Agency”) received a referral that Mother was 28
        weeks pregnant and actively using Phencyclidine (“PCP”). K.M.C.
        was born PCP positive. Shortly after K.M.C.’s birth, following a
____________________________________________


1   We consolidated these appeals sua sponte.

2The order and decree regarding K.K.C. was entered on December 13, 2017.
The order and decree regarding K.M.C. was entered on December 14, 2017.

3 The trial court also granted the petition to voluntarily relinquish parental
rights filed by K.K.C.’s father, A.E. Additionally, the trial court granted the
petition for the involuntary termination of parental rights of the unknown
father of K.M.C. Neither A.E., nor the unknown father, filed appeals or have
participated in this matter further.

                                           -2-
J-S32011-18

J-S32012-18



     Shelter Care hearing held July 27, 2015, the Agency placed K.M.C.
     in an Agency foster home. On August 6, 2016, at the Adjudicatory
     and Dispositional hearing before a Juvenile Court hearing officer,
     K.M.C. was found dependent and placed under third-party court[-
     ]ordered protective supervision with Mother’s cousin. (N.T. p. 8;
     N.T. p. 11).

     At that time, K.K.C. was in the care of maternal grandmother,
     having been adjudicated dependent on July 1, 2015. Because of
     concerns regarding grandmother’s lack of appropriate supervision
     and failure to ensure K.K.C.’s regular attendance at school, the
     Agency filed a motion for removal from that home and placed
     K.K.C. in the same home as K.M.C. (N.T. p. 14). Both children
     have remained in that pre-adoptive foster home since that time.
     (N.T. p. 14).
     On April 30, 2015, the [c]ourt ordered service objectives for
     Mother. Those objectives and Mother’s compliance are as follows:
     1.    Attend all court hearings, Agency meetings and treatment
     plan meetings.

           Mother attended all hearing[s] with the exception of one,
     held during Mother’s inpatient drug treatment. (N.T. p. 17).

     2.    Sign all releases of information requested by the Agency to
     ensure compliance with the service objective of obtaining mental
     health counseling.

          Mother failed to consistently and promptly respond to
     requests to sign release of information forms. (N.T. p. 17; N.T. p.
     41).

     3.    Notify the Agency of any change in residence or contact
     information.

           Mother failed to provide updated contact information. (N.T.
     p. 18).




                                    -3-
J-S32011-18

J-S32012-18



     4.   Follow  through      with     all    treatment      discharge
     recommendations in order to limit the risk of relapse.

           Mother failed to follow through with treatment
     recommendations, as evidenced by her continued PCP positive
     urine testing. (N.T. 18). Mother entered a drug and alcohol
     treatment program in November 2017, after the Agency’s filing of
     the Petition for Termination of Parental Rights on September 20,
     2017. (N.T. pp. 18-20).

     5.   Submit to urine screens three time[s] per week, plus
     random screens, to ensure sobriety.

            Of 272 urine screens, Mother appeared for only nine.
     Screens for which Mother failed to appear are presumed positive.
     (N.T. p. 22). As to the nine screens submitted, seven tested
     positive for PCP. (N.T. pp. 20-22).

     6.    Work toward developing and utilizing effective coping skills
     in order to maintain sobriety.

          The positive urine screens evidence Mother’s failure to
     accomplish this objective.

     7.   Refrain from sharing a household or associating with any
     person involved with illegal drugs or drug or alcohol abuse.

           Mother did not provide the names of persons with whom she
     resided. Mother related to Agency Caseworker Rebecca Yost that
     the home in which Mother resided was over-crowded. (N.T. p. 31).
     During her visit there, Ms. Yost observed that many people
     entered and left the residence. (N.T. p. 30).

     8.    Participate and successfully complete drug and alcohol
     treatment.

           Mother successfully completed an inpatient treatment
     program in February 2016. Mother returned for treatment again
     in November 2017. (N.T. p. 31).

                                   -4-
J-S32011-18

J-S32012-18




      9.    Properly budget finances.

             Mother has not provided proof of employment, has had her
      electric service discontinued and has been evicted. (N.T. p. 31).

      10.   Obtain and maintain safe, stable and suitable housing.

           Mother has not maintained housing. She has resided with
      her mother in conditions not suitable for the children. (N.T. pp.
      31-32).

      11.   Find employment and establish an income.

            Mother reported that she obtained employment but has not
      provided proof thereof[.] (N.T. p. 31).

      12.   Seek treatment for diagnosed depression.

            Mother sought the services of the Dauphin County Case
      Management Unit. (N.T. p. 32). However, Mother failed to
      consistently comply with medication management. (N.T. p. 32).

      13.   Follow through with treatment recommendations.

            Mother has not obtained outpatient treatment. (N.T. p. 33).

      14. Seek mental health assistance by working with the Dauphin
      County Case Management Unit caseworker.

            Mother has inconsistently participated in treatment such
      that she is at risk of discharge from those services for lack of
      contact. (N.T. p. 33)[.]

Trial Court Opinion, 2/9/18, at 1-4.

      On September 20, 2017, Dauphin County Social Services for Children

and Youth (“the Agency”), filed petitions for goal change to adoption and


                                       -5-
J-S32011-18

J-S32012-18



involuntary termination of parental rights. On November 3, 2017, the

Children’s guardian ad litem, Joy Waters Fleming, Esquire, filed a motion for

appointment as guardian ad litem and legal counsel. In the motion, Attorney

Fleming stated that she did not believe a conflict of interest existed due to her

continued representation of the Children as both guardian ad litem and legal

counsel.4 On November 8, 2017, the trial court entered orders appointing

Attorney Fleming as guardian ad litem and legal counsel for the Children. The

trial court conducted the hearing on the petitions for goal change to adoption

and involuntary termination of parental rights on December 13, 2017. The

Agency called Rebecca Yost, the caseworker for the Children. K.K.C.’s father,

A.E., testified on his own behalf. Mother testified on behalf of herself.

       The trial court terminated Mother’s parental rights to the Children

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b), and changed

their permanency goal to adoption. Mother’s counsel, Damian J. DeStefano,

Esquire, filed timely notices of appeal. Counsel indicated in the notices of

appeal that he concluded there are no non-frivolous issues to be raised on

____________________________________________


4  In In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017) (plurality) (initially
filed on March 28, 2017), our Supreme Court held that § 2313(a) requires
that counsel be appointed to represent the legal interests of any child involved
in a contested involuntary termination proceeding. The Court defined a child’s
legal interest as synonymous with his or her preferred outcome. With respect
to this Court’s holding in In re K.M., 53 A.3d 781 (Pa. Super. 2012), that a
GAL who is an attorney may act as counsel pursuant to § 2313(a), as long as
the dual roles do not create a conflict between the child’s best interest and
legal interest, the L.B.M. Court did not overrule it.

                                           -6-
J-S32011-18

J-S32012-18



appeal, that he intended to file a petition to withdraw, as well as an Anders

brief, and that he therefore did not intend to file a concise statement of errors

complained of on appeal.

      Attorney DeStefano has filed petitions for leave to withdraw as counsel

and Anders briefs, which we must address before reviewing the merits of this

appeal. Attorney DeStefano has complied with the mandated procedure for

withdrawing as counsel. See Santiago, 978 A.2d at 361 (articulating Anders

requirements); Commonwealth v. Daniels, 999 A.2d 590, 594 (Pa. Super.

2014) (providing that counsel must inform client by letter of rights to proceed

once counsel moves to withdraw and append a copy of the letter to the

petition). Mother has not filed a response to counsel’s petitions to withdraw.

      We next proceed to review the issues outlined in the Anders briefs,

which are as follows:

      1. Whether the trial court abused its discretion when it[] changed the
         goal from reunification to adoption?

      2. Whether the trial court abused its discretion when it involuntarily
         terminated appellant mother’s parental rights?

Anders Briefs, at 11.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the


                                      -7-
J-S32011-18

J-S32012-18



     findings of fact and credibility determinations of the trial court if
     they are supported by the record. If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. As has been often
     stated, an abuse of discretion does not result merely because the
     reviewing court might have reached a different conclusion.
     Instead, a decision may be reversed for an abuse of discretion
     only upon demonstration of manifest unreasonableness, partiality,
     prejudice, bias, or ill-will.

     [T]here are clear reasons for applying an abuse of discretion
     standard of review in these cases. We observed that, unlike trial
     courts, appellate courts are not equipped to make the fact-specific
     determinations on a cold record, where the trial judges are
     observing the parties during the relevant hearing and often
     presiding over numerous other hearings regarding the child and
     parents. Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the record
     and the court’s legal conclusions are not the result of an error of
     law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (internal citations

omitted).

     Termination of parental rights is governed by § 2511 of the Adoption

Act. The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear




                                     -8-
J-S32011-18

J-S32012-18



conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (citation omitted).

       We may affirm the court’s decision regarding the termination of parental

rights with regard to any one subsection of § 2511(a). See In re B.L.W., 843
A.2d 380, 384 (Pa. Super. 2004) (en banc). Although the trial court focused

its analysis on § 2511(a)(8) and (b), we will discuss only § 2511(a)(2) and

(b).

       Subsection (a)(2) provides as follows:

          (a) General rule.--The rights of a parent in regard to a
          child may be terminated after a petition filed on any of the
          following grounds:

                                      ...

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child
             to be without essential parental care, control or
             subsistence necessary for his physical or mental well-
             being and the conditions and causes of the incapacity,
             abuse, neglect or refusal cannot or will not be
             remedied by the parent.

                                      ...

23 Pa.C.S.A. § 2511(a)(2).

       In order to terminate parental rights pursuant to 23 Pa.C.S. §
       2511(a)(2), the following three elements must be met: (1)
       repeated and continued incapacity, abuse, neglect or refusal; (2)
       such incapacity, abuse, neglect or refusal has caused the child to
       be without essential parental care, control or subsistence
       necessary for his physical or mental well-being; and (3) the
       causes of the incapacity, abuse, neglect or refusal cannot or will
       not be remedied.



                                      -9-
J-S32011-18

J-S32012-18



In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002)).

     A parent is required to make diligent efforts towards the reasonably

prompt assumption of full parental responsibilities. See In re A.L.D., 797
A.2d at 337. And a parent’s vow to cooperate, after a long period of

uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous. See id., at 340.

     In addressing § 2511(a), the trial court concluded:

     Clear and convincing evidence, cited in detail, supra, establishes
     grounds for termination…. The record reflects that K.M.C. was
     removed from Mother’s care at the time of his birth on [in July
     2015] and K.K.C. on April 5, 2016. (N.T. pp. 8-9). Therefore, more
     than 12 months have elapsed since the date of placement. The
     children have remained in the pre-adoptive kinship foster home
     since that time.

     We recognize that Mother professes to love the children and seeks
     additional time within which to continue with substance abuse
     treatment and prove that she can properly parent her children. …

     The record overwhelmingly establishes that the conditions which
     led to removal continue to exist. Although Mother complied with
     some of the objectives, she has failed to demonstrate sustained
     commitment to recovery from her drug addiction. In spite of the
     services made available to her, she has yielded to devastating
     drug abuse. As a result, she lacks employment and a suitable
     home for the children.

                                   - 10 -
J-S32011-18

J-S32012-18



Trial Court Opinion, 2/9/18, at 7-8.

      Our review of the certified record supports the trial court’s finding of

sufficient grounds for termination under subsection (a)(2). K.M.C. was born in

July 2015 and tested positive for PCP. See N.T., Termination Hearing,

12/13/17, at 8-9. Both Children have been out of Mother’s care since at least

August 2015. See id., at 10-11. Further, her visitation with the Children was

minimal. See id., at 33-34.

      In August 2015, Mother underwent a drug and alcohol evaluation, which

recommended Mother attend two outpatient group sessions and one

outpatient individual session per week. See N.T., Termination Hearing,

12/13/17, Exhibit 13. Mother did not follow through with the treatment

discharge recommendations. See id., at 18-19. Mother attended four different

outpatient drug and alcohol treatment centers. See id., at 41. All discharged

Mother unsuccessfully. See id. Out of 272 urine screens requested, Mother

submitted just nine. See id., at 20. Mother tested positive for PCP on July 27,

2015, August 6, 2015, September 16, 2015, December 30, 2015, January 3,

2017, January 17, 2017, March 22, 2017, and July 5, 2017. See N.T.,

12/13/17, Exhibit 15.

      Further, Mother failed to comply with her service objectives. Mother did:

attend court hearings, Agency meetings, and treatment plan meetings; seek

treatment for depression; comply with her medication management; and seek

additional mental health assistance. See id., at 17-23, 30-34. However,

                                       - 11 -
J-S32011-18

J-S32012-18



Mother failed to comply with her other service objectives. Mother did not:

notify the Agency within 24 hours of a new residence or new contact

information; sign release of information forms in a consistent and timely

manner; follow through with all treatment discharge recommendations;

submit to urine screens three times a week; show effective coping skills to

maintain sobriety; avoid persons involved with illegal drugs; participate in and

successfully complete inpatient drug and alcohol treatment; manage her

finances; find safe stable and suitable housing; obtain employment; or, follow

through with all recommendations of treatment. See id.

      Mother has been in danger of being discharged from her depression

treatment program due to her lack of contact. See id., at 32. Mother also did

not develop and utilize effective coping skills to maintain sobriety, as

demonstrated by her positive urine screens. See id., at 21-22. Mother last

attended drug and alcohol treatment in November 2017. The facility

successfully discharged Mother on December 5, 2017, approximately one

week before the termination hearing. See id., at 45-47. Mother scheduled

follow up care for after the hearing. See id., at 47-48. At the time of the

December 13, 2017 hearing, Mother lived with her mother and uncle. See id.,

at 44. She did not work. See id.

      Mother testified at the hearing, “I admit that I have an addiction, but

it’s not an overnight process. It’s something that I have to work through, and

some things I have to get through. I know I wasn’t stabilized. I know I wasn’t

                                     - 12 -
J-S32011-18

J-S32012-18



right for my kids. I realize that. But some people deserve a chance. I’m trying

to focus. I’m getting myself together, and I’m knowing I have to be a parent

to my kids.” Id., at 50.

      “[A] child’s life cannot be held in abeyance while a parent attempts to

attain the maturity necessary to assume parenting responsibilities. The court

cannot and will not subordinate indefinitely a child’s need for permanence and

stability to a parent’s claims of progress and hope for the future.” In re

Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006). The record

substantiates the conclusion that Mother’s repeated and continued incapacity,

abuse, neglect, or refusal has caused Children to be without essential parental

control or subsistence necessary for their physical and mental well-being.

Moreover, Mother cannot or will not remedy this situation.

      Thus, as confirmed by the record, termination of Mother’s parental

rights serves the Children’s best interests pursuant to subsection (a)(2).

      We next determine whether termination was proper under § 2511(b).

This Court has stated that the focus in terminating parental rights under

subsection (a) is on the parent, but it is on the child pursuant to subsection

(b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008)

(en banc).

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have


                                    - 13 -
J-S32011-18

J-S32012-18



      been properly interpreted to include intangibles such as love,
      comfort, security, and stability. … [T]he determination of the
      child’s “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of permanently
      severing the parental bond.

      In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (some citations, brackets

and quotation marks omitted; brackets added).

      “[I]n cases where there is no evidence of a bond between a parent and

child, it is reasonable to infer that no bond exists. Accordingly, the extent of

the bond-effect analysis necessarily depends on the circumstances of the

particular case.” In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super.

2010) (citations omitted). When evaluating a parental bond, “the court is not

required to use expert testimony. Social workers and caseworkers can offer

evaluations as well. Additionally, Section 2511(b) does not require a formal

bonding evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010)

(citations omitted).

       A parent’s abuse and neglect are likewise a relevant part of this

analysis. See In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008). Thus,

the court may emphasize the safety needs of the child. See In re K.Z.S., 946
A.2d 753, 763 (Pa. Super. 2008). And “a parent’s basic constitutional right to

the custody and rearing of . . . her child is converted, upon the failure to fulfill

. . . her parental duties, to the child’s right to have proper parenting and

fulfillment   of   [the   child’s]   potential    in   a   permanent,   healthy,   safe

                                         - 14 -
J-S32011-18

J-S32012-18



environment.” In re B., N.M., 856 A.2d 847, 856 (Pa. Super. 2004) (internal

citations omitted).

      The trial court explained its analysis of subsection (b) as follows:

      In deciding the issue of the best interests of a child, our Appellate
      Courts have noted that it is essential to allow a child “a chance to
      have his fundamental needs met without the constant insecurity
      that comes with knowing that someday, perhaps in the
      unreasonably distant future, he might again be wrenched away
      from his committed and capable caregiver.” In re N.C., 763 A.2d
913, 919 (Pa. Super. 2000). K.M.C. has resided with the kinship
      foster family since birth, and K.K.C., since February 2016. (N.T.
      p. 35). In that home, the children have received the care and
      attention needed to address their developmental and educational
      concerns: K.M.C. for speech delays related to having been born
      PCP positive and K.K.C. for educational delays related to missed
      schooling from kindergarten through second grade. (N.T. pp. 35-
      36). Both children have made significant progress in their
      development. Id.

      We do not doubt that Mother loves her children. However, we see
      no evidence of a bond with Mother which, if broken, would cause
      detriment to them. Mother visited K.K.C. only sporadically, and
      typically incidental to her visiting her mother. (N.T. p. 34; N.T. p.
      42). Mother did not participate in the orientation and visitation
      schedule at the YMCA. (N.T. p. 33).

      We recognize that Mother seeks additional time within which to
      pursue drug treatment and demonstrate the ability to care for the
      children. However, a continued lack of permanency with the
      potential of removal from a capable and loving home would be
      contrary to their best interests.

Trial Court Opinion, 2/9/18, at 9-10.

      Upon review, we again discern no abuse of discretion. The record

supports the trial court’s finding that the Children’s developmental, physical




                                     - 15 -
J-S32011-18

J-S32012-18



and emotional needs and welfare favor termination of Mother’s parental rights

pursuant to subsection (b).

      Both of the children reside in a kinship placement with Y.S. and J.M.

(“Foster Parents”). K.M.C. has lived with Foster Parents since birth. See N.T.,

Terminating Hearing, 12/13/17, at 35. K.K.C. has lived with Foster Parents

since February 2016. See id. The home is a pre-adoptive placement. See id.

The Children are comfortable in the home and are doing very well. See id., at

36-37. Foster Parents address the developmental concerns regarding K.M.C.

and the educational issues of K.K.C. See id., at 36. K.M.C. no longer needs

occupation or physical therapy but continues to attend speech therapy. See

id., at 35-36.

      Rebecca Yost, the caseworker, testified Mother received referrals to the

YWCA on three occasions for formal visitation but Mother did not attend

orientation. See id., at 33. She described Mother’s visitation with the Children

as minimal. See id., at 34. Ms. Yost testified that K.M.C. has no bond with

Mother, as he has never been in Mother’s care. See id., at 37. She believed

K.K.C. and Mother have a bond “to some degree,” but opined that it would not

be detrimental to K.K.C. to terminate the parental rights of Mother. See id.,

at 37-38.

      Thus, as confirmed by the record, termination of Mother’s parental

rights serves the Children’s developmental, physical and emotional needs and

welfare and was proper pursuant to subsection (b).

                                     - 16 -
J-S32011-18

J-S32012-18



      Counsel’s Anders briefs also assert the trial court erred in changing the

goal to adoption. Our standard of review in a dependency case is as follows:

“The standard of review in dependency cases requires an appellate court to

accept findings of fact and credibility determinations of the trial court if they

are supported by the record, but does not require the appellate court to accept

the lower court’s inferences or conclusions of law.” In re R.J.T., 9 A.3d 1179,

1190 (Pa. 2010). “We review for abuse of discretion[.]” In re L.Z., 111 A.3d
1164, 1174 (Pa. 2015) (citation omitted).

      Regarding the disposition of a dependent child, § 6351(e), (f), (f.1), and

(g) of the Juvenile Act provide the trial court with the criteria for its

permanency plan for the subject child. Pursuant to those subsections, the trial

court is to determine the disposition that is best suited to the safety,

protection and physical, mental and moral welfare of the child. When

considering a petition for goal change for a dependent child, the trial court

considers:

      the continuing necessity for and appropriateness of the
      placement; the extent of compliance with the service plan
      developed for the child; the extent of progress made towards
      alleviating the circumstances which necessitated the original
      placement; the appropriateness and feasibility of the current
      placement goal for the child; and, a likely date by which the goal
      for the child might be achieved.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citing 42 Pa.C.S.A. §

6351(f)).



                                     - 17 -
J-S32011-18

J-S32012-18



      Additionally, § 6351(f.1) requires the trial court to make a determination

regarding the child’s placement goal:

      (f.1)     Additional    determination.—Based         upon    the
      determinations made under subsection (f) and all relevant
      evidence presented at the hearing, the court shall determine one
      of the following:

                                     ***

         (2) If and when the child will be placed for adoption, and
         the county agency will file for termination of parental rights
         in cases where return to the child’s parent, guardian or
         custodian is not best suited to the safety, protection and
         physical, mental and moral welfare of the child.

      On the issue of a placement goal change, this Court has stated:

      When a child is adjudicated dependent, the child’s proper
      placement turns on what is in the child’s best interest, not on what
      the parent wants or which goals the parent has achieved. See In
      re Sweeney, 393 Pa. Super. 437, 574 A.2d 690, 691 (1990)
      (noting that “[o]nce a child is adjudicated dependent … the issues
      of custody and continuation of foster care are determined by the
      child’s best interests”). Moreover, although preserving the unity
      of the family is a purpose of [the Juvenile Act], another purpose
      is to “provide for the care, protection, safety, and wholesome
      mental and physical development of children coming within the
      provisions of this chapter.” 42 Pa.C.S. § 6301(b)(1.1). Indeed,
      “[t]he relationship of parent and child is a status and not a
      property right, and one in which the state has an interest to
      protect the best interest of the child.” In re E.F.V., 315 Pa. Super.
246, 461 A.2d 1263, 1267 (1983) (citation omitted).

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006).

      The record reveals that a change of permanency goal to adoption is in

the Children’s best interest. The Children are in a stable home and are doing

well. At the same time, Mother continued to test positive for PCP and failed to


                                     - 18 -
J-S32011-18

J-S32012-18



meet many of her service objectives. As we find that the record supports the

trial court’s conclusion that the goal change was in the best interest of the

Children, we discern no abuse of discretion.

       Based on the foregoing independent analysis of the trial court’s

termination of Mother’s parental rights and goal change to adoption, we agree

with counsel for Mother that the within appeal is wholly frivolous.5 As such,

we affirm the decrees and orders of the trial court, and grant counsel’s petition

to withdraw.

       Decrees and Orders affirmed. Petitions to withdraw as counsel granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/20/2018




____________________________________________


5Further, we note that our independent review of the record did not reveal
any additional, non-frivolous issues overlooked by counsel.

                                          - 19 -